The defendants were jointly indicted and tried on a charge of murder, alleged to have been committed on the second day of June, 1922. Tropea was convicted of murder of the first degree and the jury fixed his punishment at imprisonment in the state prison for life. Trotta was convicted of murder of the second degree. This appeal is from the judgment of conviction and from the order denying defendants' motion for a new trial. The transcript on appeal was filed November 15, 1922. Appellants have filed no briefs in support of their appeal. The cause came on regularly for argument on the fourth day of January, 1923. No appearance was made for appellants, and on motion of the attorney-general the appeal was submitted on the record.
[1] Notwithstanding the apparent abandonment of the appeal, in view of the serious consequences of the conviction, a careful examination of the record has been made. From such examination it appears that the defendants were ably represented at the trial and that their rights were scrupulously protected by the trial court. The evidence against them is so overwhelming that it is difficult to conceive of a rational theory upon which the jury could have based a verdict of acquittal.
The judgment and order are affirmed.
Burnett, J., and Hart, J., concurred. *Page 411